UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            v.                            )                   Crim. No. 16-0196 (ESH)
                                          )
CHARLES MORGAN,                           )
                                          )
      Defendant.                          )
_________________________________________ )


                                  MEMORANDUM OPINION

       A nine-count indictment charges defendant Morgan with failure to register as a sex

offender, in violation of 18 U.S.C. § 2250(a) (Count One); kidnapping, in violation of 18 U.S.C.

§ 1201(a)(1), (g) (Count Two); transportation of a minor with intent to engage in criminal sexual

activity, in violation of 18 U.S.C. § 2423(a) (Count Five); attempted production of child

pornography, in violation of 18 U.S.C. § 2251(a), (e) (Count Eight); three counts of commission

of a felony offense by an individual required to register as a sex offender, in violation of 18

U.S.C. § 2260A (Counts Three, Six, and Nine); and two counts of commission of a crime of

violence while failing to register as a sex offender, in violation of § 2250(d) (Counts Four and

Seven). (Indictment, ECF No. 15.)1 Defendant has moved to dismiss all of the registration-

related counts (Counts One, Three, Four, Six, Seven, and Nine) based on the Administrative

Procedure Act, the non-delegation doctrine, the Ex Post Facto Clause, and the Commerce

Clause. (Def.’s Mot., ECF No. 22.) For the reasons described herein, the Court will deny

defendant’s motion.


1
 The indictment cites § 2250(c) for commission of a crime of violence while failing to register
as a sex offender. Congress re-designated that section as § 2250(d) as of Feb. 8, 2016.
                                        BACKGROUND

       According to the government, defendant was convicted of Rape while Armed in 1991 in

the Superior Court for the District of Columbia. (Gov.’s Opp. at 1, ECF No. 29.) He was

released from incarceration in 2009. (Id.) In the interim, in 2006, Congress passed the Sex

Offender Registration and Notification Act (SORNA), 42 U.S.C. § 16901 et seq. SORNA

requires sex offenders to “register, and keep the registration current, in each jurisdiction where

the offender resides, where the offender is an employee, and where the offender is a student.” Id.

§ 16913(a). It is a criminal offense for someone who is subject to the Act’s registration

requirements to travel in interstate commerce and then fail to update his registration as required.

See 18 U.S.C. § 2250(a).

       When Congress passed SORNA, it directed that “[t]he Attorney General shall have the

authority to specify the applicability of [SORNA] to sex offenders convicted before [its]

enactment.” 42 U.S.C. § 16913(d). Thus, “the Act’s registration requirements do not apply to

pre-Act offenders until the Attorney General so specifies.” Reynolds v. United States, 565 U.S.

432, 445 (2012). On three different occasions, the Attorney General issued rules or guidelines

stating that SORNA applies to pre-Act offenders. See United States v. Ross, 848 F.3d 1129,

1131-32 (D.C. Cir. 2017). These are a 2007 Interim Rule, 2008 Final Guidelines, and a 2010

Final Rule. See Applicability of the Sex Offender Registration and Notification Act, 72 Fed.

Reg. 8894, 8897 (Feb. 28, 2007) (“Interim Rule”); The National Guidelines for Sex Offender

Registration and Notification, 73 Fed. Reg. 38030, 38035-36 (July 2, 2008) (“Final Guidelines”);

Applicability of the Sex Offender Registration and Notification Act, 75 Fed. Reg. 81849, 81850

(Dec. 29, 2010) (codified at 28 C.F.R. pt. 72) (“Final Rule”).




                                                 2
       The indictment charges defendant with failure to register, crimes of violence while failing

to register, and felonies while required to register, all based on his alleged conduct between 2015

and 2016. (Indictment at 1-5.) According to the indictment, defendant was subject to

registration requirements as a result of his 1991 conviction for Rape while Armed. (Id. at 2.)

Defendant has moved to dismiss all counts that have a registration requirement as an element.

(Def.’s Mot. at 1.) First, he argues that the Attorney General’s attempts to specify the

application of SORNA to pre-Act offenders violated the Administrative Procedure Act. (Id. at 4-

7.) Second, he contends that Congress violated the non-delegation doctrine when it gave the

Attorney General the authority to make SORNA retroactive. (Id. at 7-9.) Third, he maintains

that the Ex Post Facto Clause prohibits applying SORNA’s registration requirements and

criminal penalties to offenders who committed their sex offenses before the enactment of

SORNA. (Id. at 9-17.) Finally, he claims that criminalizing failure to register exceeded

Congress’s powers under the Commerce Clause. (Id. at 17-19.)

                                           ANALYSIS

I.     ADMINISTRATIVE PROCEDURE ACT

       Relying on the D.C. Circuit’s recent opinion in Ross, 848 F.3d 1129, defendant asserts

that none of the Attorney General’s attempts to apply SORNA to pre-Act offenders complied

with the Administrative Procedure Act (APA). (Def.’s Mot. at 4-7.) This Court disagrees. Ross

invalidated only the 2007 Interim Rule and the 2008 Final Guidelines. The reasoning in Ross

does not extend to the 2010 Final Rule, which predated the conduct charged in this case.

       In Ross, the D.C. Circuit held that the government could not prosecute a defendant with a

pre-SORNA sex offense conviction for his failure to register in 2009, because neither the 2007

Interim Rule nor the 2008 Final Guidelines had satisfied the requirements of the APA. 848 F.3d


                                                 3
at 1131-32. The adequacy of the 2010 Final Rule was not before the Court in Ross, because that

rule could not support a prosecution for failure to register in 2009. See id. Beginning with the

2007 Interim Rule, the Court concluded that it was inadequate because the Attorney General

“issued the rule without providing for advance notice or inviting comment, as required by the

APA.” Id. at 1132. Turning to the 2008 Final Guidelines, the Court held that it could not uphold

them as a discretionary decision by the Attorney General because he “disclaimed any authority to

decide for himself whether SORNA applied to pre-enactment offenders.” Id. at 1134. Rather,

the Attorney General stated that SORNA had “applied since [its enactment] to all sex offenders,

including those whose convictions predate SORNA’s enactment,” and he “could not” depart

from Congress’s legislative judgment that the requirements were justified. Id. (quoting Final

Guidelines, 73 Fed. Reg. at 38035, 38046).

       Contrary to defendant’s argument, the reason for invalidating the 2008 Final Guidelines

does not apply to the 2010 Final Rule. In dicta, the Ross Court rejected the same argument that

defendant now makes, explaining that the Final Rule “did recognize [the Attorney General’s]

authority, albeit reluctantly and contingently: ‘Congress at the very least placed it within the

Attorney General’s discretion to apply SORNA’s requirements to [pre-SORNA offenders] if he

determines (as he has) that the public benefits of doing so outweigh any adverse effects.’ Final

Rule, 75 Fed. Reg. at 81850/3.” Ross, 848 F.3d at 1137. When the Attorney General issued the

Final Rule, he provided two alternative grounds for the regulation. He stated that the Final

Rule’s application of SORNA’s requirements to sex offenders with pre-SORNA convictions had

“a sound legal basis, regardless of whether (i) SORNA’s requirements apply of their own force

to sex offenders with pre-SORNA convictions, and the interim rule merely confirmed that fact,

or (ii) the applicability of SORNA’s requirements to sex offenders with pre-SORNA convictions


                                                  4
depends on rulemaking by the Attorney General.” Final Rule, 75 Fed. Reg. at 81850-51. To

support his judgment under the second scenario, he observed that “the interests opposing and

supporting registration—any adverse effect or burden of SORNA’s requirements on sex

offenders weighed against the public safety interests furthered by those requirements—are much

the same whether the class of sex offenders with pre-SORNA convictions or the class of sex

offenders with post-SORNA convictions is considered.” Id. He concluded that he was “justified

. . . in exercising his authority to ‘specify the applicability of the requirements of [SORNA] to

sex offenders convicted before the enactment’ of SORNA, 42 U.S.C. 16913(d) . . . .” Id. Thus,

the Attorney General was clear that if he had discretion to determine the applicability of

SORNA, he was exercising it to apply the requirements to pre-SORNA offenders. Because the

2010 Final Rule contains the Attorney General’s discretionary judgment, it does not share the

flaw in the 2008 Final Guidelines that caused the Ross Court to find the latter invalid under the

APA.

II.    NON-DELEGATION DOCTRINE

       Next, defendant contends that Congress violated the non-delegation doctrine when it

directed that “[t]he Attorney General shall have the authority to specify the applicability of

[SORNA] to sex offenders convicted before [its] enactment,” 42 U.S.C. § 16913(d), but “failed

to articulate any policy to guide” that determination. (Def.’s Mot. at 8.) Applying the

established intelligible-principle test, this Court will follow the other circuits, which have

uniformly held that this delegation was permissible.

       Although the D.C. Circuit has not decided the non-delegation question, every other

circuit has addressed it and has determined that it was constitutional for Congress to delegate the

authority to the Attorney General to decide whether SORNA should apply to pre-Act offenders.


                                                  5
Ross, 848 F.3d at 1131 (citing United States v. Nichols, 775 F.3d 1225, 1231 (10th Cir. 2014),

rev’d on other grounds, 136 S.Ct. 1113 (2016); United States v. Richardson, 754 F.3d 1143,

1146 (9th Cir. 2014); United States v. Cooper, 750 F.3d 263, 271-72 (3d Cir. 2014); United

States v. Goodwin, 717 F.3d 511, 516-17 (7th Cir. 2013); United States v. Kuehl, 706 F.3d 917,

920 (8th Cir. 2013); United States v. Sampsell, 541 Fed. App’x 258, 259-60 (4th Cir. 2013);

United States v. Parks, 698 F.3d 1, 7-8 (1st Cir. 2012); United States v. Felts, 674 F.3d 599, 606

(6th Cir. 2012); United States v. Guzman, 591 F.3d 83, 92-93 (2d Cir. 2010); United States v.

Whaley, 577 F.3d 254, 262-64 (5th Cir. 2009); United States v. Ambert, 561 F.3d 1202, 1212-14

(11th Cir. 2009)). In this district, Judge Bates has also rejected a defendant’s non-delegation

challenge. United States v. Cotton, 760 F. Supp. 2d 116, 135 (D.D.C. 2011).

       This Court agrees that the SORNA delegation to the Attorney General satisfies the test

that the Supreme Court has set out to evaluate congressional delegations. “So long as Congress

‘shall lay down by legislative act an intelligible principle to which the person or body authorized

to [exercise the delegated authority] is directed to conform, such legislative action is not a

forbidden delegation of legislative power.’” Mistretta v. United States, 488 U.S. 361, 372 (1989)

(quoting J.W. Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409 (1928)). The Supreme

Court “has deemed it ‘constitutionally sufficient if Congress clearly delineates the general

policy, the public agency which is to apply it, and the boundaries of this delegated authority.’”

Id. at 372-73 (quoting Am. Power & Light Co. v. SEC, 329 U.S. 90, 105 (1946)). In applying

this test, the Court has been “driven by a practical understanding that in our increasingly

complex society, replete with ever changing and more technical problems, Congress simply

cannot do its job absent an ability to delegate power under broad general directives.” Id. at 372.




                                                  6
Mindful of this principle, the Court has not struck down a statute under the non-delegation

doctrine since 1935. Cooper, 750 F.3d at 268-70.

       The SORNA delegation easily satisfies the second and third prongs of the Supreme

Court’s three-part test. Congress specified that the Attorney General would have the delegated

authority, 42 U.S.C. § 16913(d), thus fulfilling the requirement that Congress delineate “the

public agency” to exercise the delegated authority, Mistretta, 488 U.S. at 372-73. See Cooper,

750 F.3d at 272; Goodwin, 717 F.3d at 517. Congress also set “the boundaries of this delegated

authority,” Mistretta, 488 U.S. at 372-73, by directing the Attorney General to decide only “the

specific question of whether SORNA’s registration requirements apply to pre-SORNA sex

offenders.” Cooper, 750 F.3d at 272. SORNA “contains detailed directives regarding virtually

every [other] aspect of the establishment of the national registry.” Goodwin, 717 F.3d at 517.

       Applying the first prong of the test — that Congress has “clearly delineate[d] the general

policy” to guide the delegation, Mistretta, 488 U.S. at 372-73 — is more challenging. Section

16913, which contains the delegation, does not give the Attorney General any guiding principle

or factors to consider. Courts searching for an intelligible principle have turned to SORNA’s

preamble, which explains that “[i]n order to protect the public from sex offenders and offenders

against children, and in response to the vicious attacks by violent predators against the victims

listed below, Congress in this chapter establishes a comprehensive national system for the

registration of those offenders.” 42 U.S.C. § 16901; see Cooper, 750 F.3d at 271; Richardson,

754 F.3d at 1145-46; Goodwin, 717 F.3d at 516; Cotton, 760 F. Supp. 2d at 135. According to

the Seventh Circuit, “[t]his section provides sufficient guidance to the Attorney General for two

reasons: (i) § 16901 conveys to the Attorney General that the delegated authority should be

exercised with the goal of ‘protect[ing] the public’ from a specific class of criminals; and


                                                 7
(ii) § 16901 notifies the Attorney General that he or she should act in a manner that furthers

Congress’s objective of a ‘comprehensive’ registration system.” Goodwin, 717 F.3d at 516.

       This Court agrees with the Third Circuit’s appraisal of § 16901: “Although we

acknowledge that SORNA’s policy statement is broad and does not contain directives

specifically aimed at the Attorney General, review of the history of the nondelegation doctrine

reveals that far less precise policy statements have still passed muster.” Cooper, 750 F.3d at

271-72 (citing Am. Power & Light, 329 U.S. at 105; Yakus v. United States, 321 U.S. 414, 420-

23 (1944)). In Yakus, the Court upheld a delegation to an executive official to set “fair and

equitable” commodity prices, with the purpose of stabilizing prices and with due consideration

for the prevailing prices during a certain time period. 321 U.S. at 419-27. Similarly, in

American Power & Light, the Court upheld a delegation to the SEC to take such actions as

necessary to prevent companies from “unfairly or inequitably distribut[ing] voting power among

security holders.” 329 U.S. at 104-05. The Court explained that “[t]hese standards are certainly

no less definite in nature than those speaking in other contexts in terms of ‘public interest,’ ‘just

and reasonable rates,’ ‘unfair methods of competition’ or ‘relevant factors.’ The approval which

this Court has given in the past to those standards thus compels the sanctioning of the ones in

issue.” Id. Because the Supreme Court has taken such a broad view of what constitutes an

intelligible principle, this Court has no basis for rejecting the delegation in SORNA.

       Justice Scalia has pointed out that the SORNA delegation “seems to me sailing close to

the wind with regard to the principle that legislative powers are nondelegable.” Reynolds, 565

U.S. at 450 (Scalia, J., dissenting). Taking a step further, then-Judge Gorsuch argued in a

dissenting opinion that the SORNA delegation violates the non-delegation doctrine because “[i]f

the separation of powers means anything, it must mean that the prosecutor isn’t allowed to define


                                                  8
the crimes he gets to enforce.” United States v. Nichols, 784 F.3d 666, 668 (2015) (Gorsuch, J.,

dissenting from denial of rehearing en banc). He would hold delegations in the criminal context

to a higher standard. Id. at 672-76. It is true that the Supreme Court once said it “need not

resolve” whether “greater congressional specificity is required in the criminal context.” Touby v.

United States, 500 U.S. 160, 165-66 (1991). But because the Supreme Court has invoked the

intelligible-principle test in both civil and criminal cases, see, e.g., Mistretta, 488 U.S. at 372-73,

and it has never held that a higher standard applies in the criminal context, this Court applies the

intelligible-principle test. See Cooper, 750 F.3d at 271 (“Until the Supreme Court gives us clear

guidance to the contrary, we assess the delegation of authority to the Attorney General in 42

U.S.C. § 16913(d) under an intelligible principle standard.”). Under that test, Congress did not

violate the non-delegation doctrine when it gave the Attorney General the authority to decide

whether SORNA’s registration requirements applied to pre-Act offenders.

III.    EX POST FACTO CLAUSE

        Because the registration-related counts against defendant charge crimes or sentencing

enhancements that did not exist until 2006, but that rely upon defendant’s sex offense conviction

from 1991, defendant argues that those counts violate the Ex Post Facto Clause. (Def.’s Mot. at

9-17.) The Ex Post Facto Clause, U.S. Const. art. I, § 9, cl. 3, bars “retroactive punishment.”

Smith v. Doe, 538 U.S. 84, 92 (2003). That is, it prohibits Congress from enacting any law that

“imposes a punishment for an act which was not punishable at the time it was committed; or

imposes additional punishment to that then prescribed.” Weaver v. Graham, 450 U.S. 24, 28

(1981) (quoting Cummings v. Missouri, 71 U.S. 277, 325-26 (1867)). None of the three

registration-related statutory provisions charged in the indictment is both punitive and

retroactive, so there is no ex post facto violation.


                                                   9
   A. Failure to Register (18 U.S.C. § 2250(a))

       In Count One, the government charges defendant with violating 18 U.S.C. § 2250(a).

Section 2250(a) imposes liability on a person who (1) “is required to register under the Sex

Offender Registration and Notification Act,” (2) “travels in interstate or foreign commerce,” and

(3) “knowingly fails to register or update a registration as required by the Sex Offender

Registration and Notification Act.” The interstate travel must post-date the enactment of

SORNA, and the failure to register must occur after the travel. Carr v. United States, 560 U.S.

438, 446 (2010). At defendant’s trial, the government intends to show that he moved from

Washington, D.C., to Maryland in April 2015 and resided there until his arrest in July 2016, but

he failed to register his new residence in either D.C. or Maryland. (Gov.’s Opp. at 1-2, 20.) A

conviction under § 2250(a) would not subject defendant to any mandatory minimum sentence,

but Congress has authorized a prison sentence of up to ten years.

       There is a consensus among circuits that prosecution under § 2250(a) for failure to

register, when registration was required because of a pre-SORNA conviction, does not violate

the Ex Post Facto Clause. See, e.g., United States v. Parks, 698 F.3d 1, 4-6 (1st Cir. 2012);

United States v. Elkins, 683 F.3d 1039, 1043-45 (9th Cir. 2012); United States v. Felts, 674 F.3d

599, 605-06 (6th Cir. 2012); United States v. Leach, 639 F.3d 769, 772-73 (7th Cir. 2011);

United States v. May, 535 F.3d 912, 920 (8th Cir. 2008), abrogated on other grounds by

Reynolds, 565 U.S. 432. Judge Bates in this district has agreed. Cotton, 760 F. Supp. 2d at 119,

137-38. As the Seventh Circuit has pointed out, a complete ex post facto analysis for § 2250(a)

must consider (1) whether “the criminal penalties under 18 U.S.C. § 2250(a) are retroactive”

(because there is no question that they are punitive) and (2) whether “the registration

requirements under 42 U.S.C. § 16913 constitute punishment” (because there is no question that


                                                10
they are retroactive, since they are based exclusively on commission of a prior sex offense).

Leach, 639 F.3d at 772. Applying Supreme Court and other circuits’ precedent on punishment

and retroactivity to address these two questions, this Court agrees with other courts’ rejection of

ex post facto challenges to § 2250(a).

       First, the Court will address whether the registration requirement is punitive. The

foundation for this analysis is the Supreme Court’s decision in Smith, where it held that Alaska’s

sex offender registration requirement was not punitive and therefore did not violate the Ex Post

Facto Clause. 538 U.S. 84. Under the Alaska Sex Offender Registration Act, offenders

convicted of a single nonaggravated sex crime must register annually for 15 years, while those

with aggravated or multiple offenses must register quarterly and for life. Id. at 90. Offenders’

names, photographs, addresses, crimes, and other information are to be available to the public,

which Alaska has chosen to accomplish by publishing the information on the internet. Id. at 91.

To determine whether the Alaska statute had a punitive effect, the Supreme Court identified the

following relevant factors: “whether, in its necessary operation, the regulatory scheme: has been

regarded in our history and traditions as a punishment; imposes an affirmative disability or

restraint; promotes the traditional aims of punishment; has a rational connection to a nonpunitive

purpose; or is excessive with respect to this purpose.” Id. at 97. The Court concluded that “[o]ur

system does not treat dissemination of truthful information in furtherance of a legitimate

governmental objective as punishment,” and the periodic reporting requirement (which did not

mandate in-person appearances) did not impose an affirmative disability. Id. at 98, 101. Most

significantly, the Court explained, the statute had the nonpunitive purpose of advancing public

safety and a rational connection to that nonpunitive purpose. Id. at 102-03.




                                                11
       Other courts have concluded that they are “unable to find any meaningful distinctions”

from the Alaska statute that would render SORNA’s registration requirement punitive. Leach,

639 F.3d at 773; see Parks, 698 F.3d at 6; Cotton, 760 F. Supp. 2d at 136-38. Defendant argues

that SORNA is punitive because it requires publication on the internet; directs states to notify

schools, public housing agencies, and any organization that requests notification; mandates in-

person reporting; and provides for a penalty of up to ten years for a first-time failure to report.

(Def.’s Mot. at 14-16.) Based on the Supreme Court’s reasoning in Smith, however, none of

these differences makes SORNA’s registration requirement punitive. Although Alaska’s statute

did not mandate publication on the internet, Alaska’s practice was to publish on the internet, and

the Smith Court held that internet publication was not punitive. Smith, 538 U.S. at 99. Smith did

not discuss notification of schools and other organizations, but it declared that “dissemination of

truthful information in furtherance of a legitimate governmental objective” is not punishment.

Id. at 98. In-person reporting is an inconvenience, but so is any registration requirement. Given

that occasional in-person reporting is not very burdensome and would reasonably be expected to

enhance the accuracy of reporting (which means it has a rational connection to a nonpunitive

purpose), it does not make SORNA’s registration requirement punitive. See Parks, 698 F.3d at

6; Cotton, 760 F. Supp. 2d at 137-38. Finally, the magnitude of the potential penalty for failure

to register does not affect whether the registration requirement itself is punitive. Therefore, this

Court joins the other courts that have concluded that SORNA’s registration requirement is not

punitive under the standards set out in Smith.2



2
  In a supplemental notice, defendant directed the Court’s attention to Does v. Snyder, 834 F.3d
696 (6th Cir. 2016), which held that retroactive application of the Michigan Sex Offenders
Registration Act violated the Ex Post Facto Clause. The “[m]ost significant” burden imposed by
the Michigan statute was its “regulation of where registrants may live, work, and ‘loiter.’” Id. at
703. Because registrants could not live, work, or loiter within 1000 feet of a school, they had
                                                12
       Of course, there is no doubt that a prison sentence of up to ten years for failure to register

is punitive, and therefore, there could still be an ex post facto problem if the punishment for

failure to register is retroactive. However, other circuits have uniformly concluded that having a

pre-SORNA conviction does not make the punishment for failure to register retroactive. See,

e.g., Elkins, 683 F.3d at 1045; Felts, 674 F.3d at 605-06; Leach, 639 F.3d at 772-73; May, 535

F.3d at 920. “A sex offender violates the statute when, at any time after SORNA was enacted,

he travels in interstate commerce and then fails to register. Because the law targets only the

conduct undertaken by convicted sex offenders after its enactment, it does not violate the Ex Post

Facto Clause.” Leach, 639 F.3d at 773 (citation omitted). “The statute does not punish an

individual for previously being convicted of a sex crime.” May, 535 F.3d at 920. “SORNA

provides for a conviction for failing to register; it does not increase the punishment for the past

conviction.” Felts, 674 F.3d at 606.

       The reasoning that courts have used to conclude that punishment for failure to register is

not retroactive is the same reasoning that courts, including the D.C. Circuit, have employed in

the analogous situation of ex post facto challenges to felon-in-possession statutes. Felons whose

convictions predated the enactment of felon-in-possession crimes have argued that prosecuting

them for their possession violates the Ex Post Facto Clause. But the Seventh Circuit has

responded that “[s]ections 922(g)(1) and 922(g)(9) are not ex post facto laws. . . . A law is not

retroactive simply because it ‘draws upon antecedent facts for its operation.’” United States v.

Hemmings, 258 F.3d 587, 594 (7th Cir. 2001) (quoting Cox v. Hart, 260 U.S. 427, 435 (1922)).



trouble finding homes and jobs. Id. at 698. The Sixth Circuit concluded that these burdensome
geographic restrictions resembled the traditional punishment of banishment, constituted an
affirmative restraint, and were excessive in relation to the nonpunitive purpose. Id. at 701-05. In
contrast, SORNA does not restrict where registrants can live, work, or loiter, see 42 U.S.C.
§ 16901 et seq., and therefore, the reasoning in Snyder does not apply to SORNA.
                                                 13
Likewise, the Fourth Circuit has held that “[i]t is immaterial that [defendant]’s firearm purchase

and domestic violence conviction occurred prior to § 922(g)(9)’s enactment because the conduct

prohibited by § 922(g)(9) is the possession of a firearm.” United States v. Mitchell, 209 F.3d

319, 322 (4th Cir. 2000). Once possession of a firearm by a felon was criminalized, a defendant

had “adequate notice that it was illegal for him to possess a firearm because of his status as a

convicted felon.” United States v. Brady, 26 F.3d 282, 291 (2d Cir. 1994). In an unpublished

opinion, the D.C. Circuit agreed that prosecution under § 922(g)(9) when the prior conviction

predated that statute did not violate the Ex Post Facto Clause, because there was no showing

“either that the law applied to events occurring before its enactment, or that it increased

punishment for prior conduct.” United States v. Rivera, 24 Fed. App’x 2, 3 (D.C. Cir. 2001)

(citation omitted).

       Because other circuits have held that § 2250(a) is not retroactive and the D.C. Circuit has

approved the equivalent logic in the felon-in-possession context, this Court also holds that

punishment for failure to register is not retroactive to the conviction that led to a defendant’s

registration requirement. Defendant’s reliance on United States v. Gillette, 553 F. Supp. 2d 524

(D.V.I. 2008), is misplaced. Gillette’s interstate travel had taken place before SORNA’s

enactment, and the court concluded that prosecution under § 2250(a) would therefore violate the

Ex Post Facto Clause. Id. at 529. The court did not hold that having a pre-SORNA conviction

created an ex post facto problem. In fact, the court summarized its holding as follows: “To

succeed in a prosecution of 18 U.S.C. § 2250, the Government must show that the defendant

both traveled in interstate commerce and failed to register as required after [the enactment of

SORNA].” Id. at 533.




                                                 14
        In sum, prosecuting defendant under § 2250(a) does not violate the Ex Post Facto Clause.

SORNA’s registration requirement is retroactive but not punitive, and its punishment for failure

to register is punitive but not retroactive.

    B. Crime of Violence while Failing to Register (18 U.S.C. § 2250(d))

        Under 18 U.S.C. § 2250(d), “[a]n individual described in subsection (a) . . . who commits

a crime of violence under Federal law . . . shall be imprisoned for not less than 5 years and not

more than 30 years.” That punishment “shall be in addition and consecutive to the punishment

provided for the violation described in subsection (a) . . . .” Id. In other words, an offender who

is found guilty of failing to register under § 2250(a) is also subject to a sentencing enhancement

of 5 to 30 years if he commits a crime of violence while failing to register. In the indictment, the

government charges two counts under § 2250(d) (Counts Four and Seven) to correspond with the

charges for kidnapping (Count Two) and transportation of a minor with intent to engage in

criminal sexual activity (Count Five). Thus, defendant could be subject to a sentence of 5 to 30

years that would run consecutive to any sentence for § 2250(a). Note that Congress has not

mandated that this sentence run consecutive to the sentences on the underlying crimes of

violence.

        Applying § 2250(d) to defendant does not pose an ex post facto problem. Assuming a

defendant has been convicted under § 2250(a), the only requirement for the § 2250(d)

enhancement is that he also committed a crime of violence. That additional requirement is

unrelated to the prior conviction that requires him to register. Thus, § 2250(d) does not add any

ex post facto issue that is not already present in § 2250(a). Since prosecuting defendant under

§ 2250(a) does not violate the Ex Post Facto Clause, neither does charging him with

enhancements under § 2250(d).


                                                15
   C. Felony while Required to Register (18 U.S.C. § 2260A)

       In Counts Three, Six, and Nine, the government charges defendant under 18 U.S.C.

§ 2260A for committing felonies while required to register as a sex offender. Section 2260A

provides that “[w]hoever, being required by Federal or other law to register as a sex offender,

commits a felony offense involving a minor under section 1201, 1466A, 1470, 1591, 2241, 2242,

2243, 2244, 2245, 2251, 2251A, 2260, 2421, 2422, 2423, or 2425, shall be sentenced to a term of

imprisonment of 10 years in addition to the imprisonment imposed for the offense under that

provision. The sentence imposed under this section shall be consecutive to any sentence

imposed for the offense under that provision.” The government’s three counts under § 2260A

correspond to its charges for kidnapping (Count Two, 18 U.S.C. § 1201(a)(1), (g)),

transportation of a minor with intent to engage in criminal sexual activity (Count Five, 18 U.S.C.

§ 2423(a)), and attempted production of child pornography (Count Eight, 18 U.S.C. § 2251(a),

(e)). (Indictment at 2-5.) Thus, if defendant is convicted of kidnapping, transportation, or

attempted production, the sentence for each of those crimes is subject to a mandatory

consecutive ten-year sentencing enhancement based on defendant’s status as someone who is

required to register. This enhancement applies to anyone who is “required by Federal or other

law to register as a sex offender,” 18 U.S.C. § 2260A, not just those who fail to register.

       In United States v. Hardeman, 704 F.3d 1266, 1268-69 (9th Cir. 2013), the Ninth Circuit

held that application of § 2260A to defendants who committed their prior sex offenses before the

enactment of SORNA does not violate the Ex Post Facto Clause. “The Supreme Court has long

held that recidivism statutes do not violate the Ex Post Facto Clause because the enhanced

penalty punishes only the latest crime and is not retrospective additional punishment for the

original crimes.” Id. at 1268. The result is no different when Congress uses a shorthand method


                                                 16
to refer to a category of prior crimes, as it did here, rather than specifying each prior crime that

will lead to the enhancement. Id. at 1269. Supreme Court precedent compels this Court to reach

the same result as the Ninth Circuit in Hardeman.

         The constitutionality of applying a recidivist enhancement to pre-enactment offenders is

firmly established. In Gryger v. Burke, 334 U.S. 728 (1948), the Supreme Court held that such

recidivist enhancements do not violate the Ex Post Facto Clause. “The sentence as a fourth

offender or habitual criminal is not to be viewed as either a new jeopardy or additional penalty

for the earlier crimes. It is a stiffened penalty for the latest crime, which is considered to be an

aggravated offense because a repetitive one.” Id. at 732. Since Gryger, the Court has reiterated

that “[e]nhancement statutes, whether in the nature of criminal history provisions such as those

contained in the Sentencing Guidelines, or recidivist statutes that are commonplace in state

criminal laws, do not change the penalty imposed for the earlier conviction.” Nichols v. United

States, 511 U.S. 738, 747 (1994). “When a defendant is given a higher sentence under a

recidivism statute . . . 100% of the punishment is for the offense of conviction. None is for the

prior convictions or the defendant’s ‘status as a recidivist.’” United States v. Rodriquez, 553

U.S. 377, 386 (2008). Citing Gryger, courts of appeals have repeatedly upheld recidivist statutes

against ex post facto challenges. See, e.g., McCall v. Dretke, 390 F.3d 358, 364-66 (5th Cir.

2004); United States v. Forbes, 16 F.3d 1294, 1302 (1st Cir. 1994); United States v. Ahumada-

Avalos, 875 F.2d 681, 683-84 (9th Cir. 1989); Covington v. Sullivan, 823 F.2d 37, 38-40 (2d Cir.

1987).

         There is no meaningful distinction between listing crimes that will subject a defendant to

the recidivist enhancement and using a shorthand to describe which crimes will have that effect.

When Congress enacted § 2260A, it described the enhancement as applicable to any offender


                                                  17
who is “required by Federal or other law to register as a sex offender.” By using that

terminology, Congress chose not to create its own list of prior offenses that would lead to the

enhancement, but rather to adopt the lists of offenses contained in federal and state sex offender

registration statutes. As the Second Circuit has explained, “Gryger recognized the authority of a

state to enact an enhanced penalty for future conduct preceded by a criminal conviction obtained

prior to enactment of the enhanced penalty. . . . The technique by which [the state] achieves this

result has no constitutional significance.” Covington, 823 F.2d at 39.

       Because § 2260A is equivalent to a recidivist statute and such statutes are not considered

retroactive when applied to offenders with pre-enactment convictions, enhancing defendant’s

sentence under § 2260A would not violate the Ex Post Facto Clause.

IV.    COMMERCE CLAUSE

       Defendant also challenges his prosecution for failure to register on the ground that 18

U.S.C. § 2250(a) exceeds Congress’s power under the Commerce Clause, U.S. Const. art. I, § 8,

cl. 3. (Def.’s Mot. at 17-19.) According to defendant, a “sex offender’s failure to register is an

intrastate offense that does not affect interstate commerce and, therefore, cannot be regulated by

Congress.” (Id. at 19.) Contrary to defendant’s argument, Congress has authority under the

Commerce Clause and the Necessary and Proper Clause to criminalize failure to register after

travel in interstate commerce.

       Section 2250(a) provides for a conviction for failure to register when a person (1) “is

required to register under the Sex Offender Registration and Notification Act,” (2) “travels in

interstate or foreign commerce,” and (3) “knowingly fails to register or update a registration as

required by the Sex Offender Registration and Notification Act.” The three elements must be

read sequentially “to ensure a nexus between a defendant’s interstate travel and his failure to


                                                18
register as a sex offender.” Carr, 560 U.S. at 446. Congress intended “to subject to federal

prosecution sex offenders who elude SORNA’s registration requirements by traveling in

interstate commerce.” Id. at 456. According to the government, defendant moved from

Washington, D.C., to Maryland in April 2015 but never registered his new residence, which 42

U.S.C. § 16913 required him to do. (Gov.’s Opp. at 1-2, 20.)

       The Supreme Court has identified “three broad categories of activity that Congress may

regulate under its commerce power.” United States v. Lopez, 514 U.S. 549, 558-59 (1995).

Those are “the use of the channels of interstate commerce,” “the instrumentalities of interstate

commerce, or persons or things in interstate commerce,” and “activities that substantially affect

interstate commerce.” Id.

       Section 2250(a) is a valid exercise of the commerce power because it regulates the

channels and instrumentalities of interstate commerce. United States v. Coleman, 675 F.3d 615,

620-21 (6th Cir. 2012); Guzman, 591 F.3d at 90; United States v. Vasquez, 611 F.3d 325, 330

(7th Cir. 2010); Ambert, 561 F.3d at 1210-11; United States v. Gould, 568 F.3d 459, 471-72 (4th

Cir. 2009); May, 535 F.3d at 921-22; Cotton, 760 F. Supp. 2d at 139-40. It “falls squarely within

the first two prongs of Lopez because it applies only to those failing to register or update a

registration after traveling in interstate commerce.” Cotton, 760 F. Supp. 2d at 139. “Interstate

travel inherently involves use of the channels of interstate commerce . . . . Moreover, Lopez

explicitly acknowledges Congress’s power to regulate persons traveling in interstate commerce”

under the instrumentalities prong. Guzman, 591 F.3d at 90.

       Although § 2250(a) could still exceed Congress’s commerce power indirectly if the

underlying registration requirement were invalid, that registration requirement is justified by a

combination of the Commerce Clause and the Necessary and Proper Clause. United States v.


                                                 19
Cabrera-Gutierrez, 756 F.3d 1125, 1131-32 (9th Cir. 2014); United States v. Pendleton, 636

F.3d 78, 86-88 (3d Cir. 2011); Guzman, 591 F.3d at 90-91; Ambert, 561 F.3d at 1211-12. Under

the Necessary and Proper Clause, Congress has the power “to make all laws which shall be

necessary and proper” to carry out its other powers. U.S. Const., art. 1, § 8, cl. 18. As the Court

has just explained, Congress has the power under the Commerce Clause to track sex offenders

who move between states. “Requiring sex offenders to update their registrations due to intrastate

changes of address or employment status is a perfectly logical way to help ensure that states will

more effectively be able to track sex offenders when they do cross state lines.” Guzman, 591

F.3d at 91. Thus, “[s]ection 16913 is reasonably adapted to the attainment of a legitimate end

under the commerce clause.” Ambert, 561 F.3d at 1212. In sum, the registration requirement in

42 U.S.C. § 16913 and the criminal offense in 18 U.S.C. § 2250 do not exceed Congress’s

commerce power.

                                         CONCLUSION

       For the reasons discussed above, the Court will deny defendant’s motion to dismiss

Counts One, Three, Four, Six, Seven, and Nine of the indictment. A separate Order

accompanies this Memorandum Opinion.


                                                     /s/ Ellen Segal Huvelle
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

Date: June 9, 2017




                                                20